.\ ..........

-,] CZ,(:§ERE;' C);l

May 3th,2015

)Court of Criminal Appeals Stephen Jay Sandbloom
Abei Agosta,clerk . - TDcJ No.'#1757517
P.O.Box 12308,Capitol Station Allen B. Polunsky Unit
Auscin,rexas 78711 , _ 3872 FM 350 Southf

Livingston,Texas 77351

Re= Trial court case #10-DcR-053774A chwél79,922-02

Re: Applicants answer to; States finding of fact and conclusions of law,
Recommendation, and order._
Dear: Mr.Acosta

Please find enclosed supplemental answers to submit to court on applicants
behalf. '

Sincerely,

 

§§C§§ §§§§YD DN

c©n"m* OFQHMNAL § PP§AL 3
WWO?M§

A§§@§§§@@§§@' " ,©§@§§

 

Applicant states that if there was a hearing on VMOTION TO ENFORCE PLEA`BARGAIN
AND{IN ACTERNATIVE'MOTION TO DISMISS FOR VIOLATION OF CONSTUTVTIONAL RIGHT TO
SPEEDY TRIAL" on November 18th,2011 as State claims that applicant does not
know about it, as state claims there are no official court reporter record for
that day; Applicant states that there were court dates that he did not attend'
cause he was in a holding cell outside court room, it is attorney Mr.lra Perz:
would come to him to get reset forms signed.

Applicant states that there was a hearing at the beach the first day of trial,
December 5th,2011. ADA ROBERT Yack told judge Vasek that "He could not recall

any of the facts of the caseT The motion was denied on this testimony.

On the states own admission on page 2 of "THE STATES MOTION FOR THE COURT TO.

ORDER THE OFFICIAL COURT REPOR " to prepare the reporters record_of certain
pretrial hearings to assist in the resolution of designated issues. N°NE F°UND'

Paragraph 3 goes further to state"that there was paperwork reflecting a plea
agreement for twenty years that was found unsigned dated March 7th,2011. As of
byet there have not been any reporters records for that date found.

On April 7th,2011, the plea offer of twenty years was accepted by applicant.
The papers were signed by applicant, Attorney Ira Perz, and ADA Mr.Robert Yack
and submitted to the court, but the plea was not taken by the court at that
time. This is also reflected in Attorney Perz's affidavit.

Applicant tells this honarable court that as of May 3th,2015, he has not recieved
any court reporters record for April 7th,2011 and has been seeking it from the
court reporter since February 2th,2013 and has not recieved records for March
7th,2011, June 22th,2011 or November 18th,2011. `

Applicant also responds to fact #16 or page 4, that if the plea bargain was
"not afirm offer",why were the papers signed and presented to the court, which
both applicant and Attorney Ira Perz, a officer of the court claim. '

Applicants and Attorney Ira Perz's affidavit weigh entirely different than the
states claims, and appeals to the honorable court of criminal appeals to order
a evidentiary hearing in all these matters and order the court reporters records

be found to align with applicants claim and Attorney Ira Perz's claims.

 

 

DECLARATION STATEMENT

l I, Stephen Jay Sandbloom, declare under the penalty of perjury that the facts
stated in this supplemental letter of answers to "STATES FfNDING OF FACT AND
CONCLUSIONS OF LAW, RECOMENDATION, AND ORDER" are true and correct on this

3rd .day of May ,2015 ` - '

Respectfully Submitted,
Mr.Stephen Jay Sandbloom
TDc-.J No~. #1757517 ' `
Allen B. Polunsky Unit
3872 FM 350 South

Livingston,lexas 77351